Citation Nr: 0802611	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 20 percent 
for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1984.  He was a prisoner of war of the North 
Vietnamese government from May 1972 to March 1973.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran was scheduled to testify at a Travel Board 
hearing in September 2006.  Shortly before the scheduled 
hearing, however, the veteran withdrew his request for such a 
hearing.  38 C.F.R. § 20.704(e) (2007).


REMAND

The medical evidence of record indicates that the veteran has 
an alcohol abuse disability that may be related to his 
service-connected PTSD.  At a September 2004 VA examination, 
the veteran admitted that he drank and had an alcohol-related 
arrest in 1998, but he denied having problems at work because 
of his drinking.  The examiner diagnosed the veteran with 
chronic PTSD and late-onset dysthymic disorder, and no 
diagnosis of an alcohol-related disability was rendered.  
However, VA outpatient treatment records dated from 2003 to 
2005 include numerous diagnoses of alcohol dependence and 
reveal that the veteran retired from his job because of his 
alcohol abuse.  These records also show that he was 
hospitalized for alcohol detoxification at a private facility 
in January 2005 and admitted to a VA inpatient alcohol 
treatment program in May 2005.  During his inpatient 
treatment period, the veteran reported that he began drinking 
heavily to deal with increasing PTSD symptoms.  The treatment 
plan prepared by one of his mental health care providers 
identifies PTSD as a factor that contributed to his abuse of 
alcohol.

The Board finds that the medical evidence of record raises 
the issue of entitlement to service connection for an alcohol 
abuse disability as secondary to the veteran's service-
connected PTSD.  The originating agency must adjudicate this 
issue before the Board decides the veteran's claim for a 
higher rating for PTSD since it is inextricably intertwined 
with the issue of PTSD claim.  

To assist in the determination of this issue, the veteran 
should be afforded an appropriate VA examination to determine 
the etiology of his alcohol abuse disability.  In addition, 
VA outpatient treatment records for the period since June 
2005 should be obtained because they may contain pertinent 
evidence.  Efforts also should be made to obtain the private 
medical records of the veteran's January 2005 hospitalization 
for alcohol detoxification.  38 C.F.R. § 3.159(c)(1), (2), 
(4) (2007).

With respect to the veteran's claim for an increased 
disability for the residuals of a back injury, the Board 
notes that the veteran was last afforded a VA examination of 
the back in September 2004.  He subsequently stated that his 
disability had increased in severity in the March 2005 notice 
of disagreement.  Although VA outpatient treatment records 
dated in May 2005 briefly address the veteran's back 
disability, they do not contain sufficient detail to properly 
evaluate it.  

Since the veteran has reported a worsening of his symptoms 
since his last VA examination, the Board finds that a new VA 
examination is necessary in order to decide his claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Again, 
the veteran's recent VA outpatient treatment records should 
be obtained since they may contain information concerning his 
current level of disability.  38 C.F.R. § 3.159(c)(2).

In addition, the Board notes that the veteran was not 
provided with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, in connection with his claim for an increased 
disability for the residuals of a back injury.  He also was 
not provided with notice concerning the effective-date 
element of his claim in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While this case is in 
remand status, the RO or the Appeals Management Center (AMC) 
should provide the veteran with the required notice.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
outpatient treatment records for the 
period since June 2005.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA psychiatric examination 
to determine the current degree of 
severity of his service-connected 
psychiatric disability and the etiology of 
his alcohol abuse.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated tests and 
studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the veteran's alcohol 
abuse was caused or permanently worsened 
by his service-connected disability.  In 
addition, the examiner should identify all 
current manifestations of the veteran's 
service-connected psychiatric disability.  
To the extent possible, the examiner 
should distinguish the manifestations of 
any non service-connected psychiatric 
disorder from those of the service-
connected disability.

The examiner should provide an opinion 
concerning the current degree of social 
and occupational impairment resulting from 
the service-connected psychiatric 
disability.  In addition, the examiner 
should provide a Global Assessment of 
Functioning (GAF) score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions expressed 
should also be provided.

4.  The veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the service-
connected residuals of a back injury.  The 
claims folders must be made available to 
and reviewed by the examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the service-connected residuals of 
a back injury.  Any indicated studies, 
including X-ray studies and range of 
motion testing, should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the AMC or the RO should 
adjudicate the issue of entitlement to 
service connection for an alcohol abuse 
disability as secondary to PTSD.  The 
veteran should be informed of his 
appellate rights with respect to this 
decision.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims for 
increased disability ratings for 
psychiatric disability and the residuals 
of a back disability based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

